Exhibit 10.1

Execution Version

TYME TECHNOLOGIES, INC.

$30,000,000

EQUITY DISTRIBUTION AGREEMENT

November 2, 2017

Canaccord Genuity Inc.

99 High Street, Suite 1200

Boston, Massachusetts 02110

Ladies and Gentlemen:

Tyme Technologies, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Canaccord Genuity Inc. (“Canaccord”), as
follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it will issue and sell through Canaccord, acting as sales
agent, shares (the “Shares”) of the Company’s common stock, $0.0001 par value
per share (the “Common Stock”) having an aggregate offering price of up to
$30,000,000. The Shares will be sold on the terms set forth herein at such times
and in such amounts as the Company and Canaccord shall agree from time to time.
The issuance and sale of the Shares through Canaccord will be effected pursuant
to the Registration Statement (as defined in Section 6(a)) filed by the Company
and declared effective by the Securities and Exchange Commission (the
“Commission”).

2. Placements.

 

  (a)

Placement Notice. Each time that the Company wishes to issue and sell Shares
hereunder (each, a “Placement”), it will notify Canaccord by e-mail notice (or
other method mutually agreed to in writing by the parties) containing the
parameters within which it desires to sell the Shares, which shall at a minimum
include: (1) the number of Shares (“Placement Shares”) to be issued, (2) the
time period during which sales are requested to be made, (3) any limitation on
the number of Shares that may be sold in any one day, and (4) any minimum price
below which sales may not be made (a “Placement Notice”), a form of which shall
be mutually agreed upon by the Company and Canaccord. The Placement Notice shall
originate from any of the individuals (each an “Authorized



--------------------------------------------------------------------------------

  Representative”) from the Company set forth on Schedule 1 (with a copy to each
of the other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from Canaccord set forth on Schedule 1
attached hereto, as such Schedule 1 may be amended from time to time. The
Placement Notice shall be effective upon confirmation by Canaccord unless and
until (i) Canaccord declines to accept the terms contained therein for any
reason, in its sole discretion, in accordance with the notice requirements set
forth in Section 4, (ii) the entire amount of the Placement Shares have been
sold, (iii) the Company suspends or terminates the Placement Notice in
accordance with the notice requirements set forth in Section 4, (iv) the Company
issues a subsequent Placement Notice with parameters superseding those on the
earlier dated Placement Notice, or (v) the Agreement has been terminated under
the provisions of Section 12.

 

  (i) Placement Fee. The amount of compensation to be paid by the Company to
Canaccord with respect to each Placement (in addition to any expense
reimbursement pursuant to Section 7(i)(ii)) shall be equal to 3.0% of gross
proceeds from each Placement.

 

  (ii) No Obligation. It is expressly acknowledged and agreed that neither the
Company nor Canaccord will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to Canaccord, and then only upon the terms specified therein
and herein. It is also expressly acknowledged that Canaccord will be under no
obligation to purchase Shares on a principal basis. In the event of a conflict
between the terms of this Agreement and the terms of a Placement Notice, the
terms of the Placement Notice control.

3. Sale of Placement Shares by Canaccord. Subject to the terms and conditions of
this Agreement, upon the Company’s issuance of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement,
Canaccord will use its commercially reasonable efforts consistent with its
normal trading and sales practices to sell on behalf of the Company and as
agent, such Placement Shares up to the amount specified, and otherwise in
accordance with the terms of such Placement Notice. The Company acknowledges
that Canaccord will conduct the sale of Placement Shares in compliance with
applicable law including, without limitation, Regulation M under the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Exchange Act”) and that such
compliance may include a delay in commencement of sales efforts after receipt of
a Placement Notice. Canaccord will provide written confirmation to the Company
no later than the opening of the Trading Day next following the Trading Day on
which they have made sales of Placement Shares hereunder setting forth the
number of Placement Shares sold on such day, the compensation payable by the
Company to Canaccord with respect to such sales, and the Net Proceeds (as
defined in Section 5(a)) payable to the Company. Canaccord may sell Placement
Shares by any method permitted by law deemed to be an “at the market” offering
under Rule 415 of the Securities Act of 1933, as amended, and the rules and
regulations of the Commission

 

-2-



--------------------------------------------------------------------------------

thereunder (collectively, the “Securities Act”), including without limitation:
sales made directly on or through The NASDAQ Capital Market (the “Principal
Trading Market”); sales made on any other existing trading market for the Common
Stock, sales to or through a market maker other than on an exchange; or in
negotiated transactions at market prices prevailing at the time of sale or at
prices related to such prevailing market prices. Notwithstanding anything to the
contrary set forth in this Agreement or a Placement Notice, the Company
acknowledges and agrees that (i) there can be no assurance that Canaccord will
be successful in selling any Placement Shares or as to the price at which any
Placement Shares are sold, if at all, and (ii) Canaccord will incur no liability
or obligation to the Company or any other person or entity if they do not sell
Placement Shares for any reason other than a failure by Canaccord to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell on behalf of the Company and as agent such Placement Shares as
provided under this Section 3. For the purposes hereof, “Trading Day” means any
day on which the Principal Trading Market is open for trading.

4. Suspension of Sales. The Company or Canaccord may, upon notice to the other
party in writing, by telephone (confirmed immediately by verifiable facsimile
transmission or e-mail) or by e-mail notice (or other method mutually agreed to
in writing by the parties), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. The Company agrees that no such notice shall be
effective against Canaccord unless it is made to one of the individuals named on
Schedule 1 hereto, as such Schedule may be amended from time to time.

5. Settlement.

 

  (a) Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Business Day (or such earlier day as is agreed by the parties
to be industry practice for regular-way trading) following the date on which
such sales are made (each a “Settlement Date”). The amount of proceeds to be
delivered to the Company on a Settlement Date against the receipt of the
Placement Shares sold (“Net Proceeds”) will be equal to the aggregate sales
price at which such Placement Shares were sold, after deduction for (i) the
commission or other compensation for such sales payable by the Company to
Canaccord, as the case may be, pursuant to Section 2 hereof, as the case may be,
(ii) any other amounts due and payable by the Company to Canaccord hereunder
pursuant to Section 7(i)(ii) hereof, and (iii) any transaction fees imposed by
any governmental or self-regulatory organization in respect of such sales.

 

  (b)

Delivery of Shares. On each Settlement Date, the Company will, or will cause its
transfer agent to, electronically transfer the Placement Shares being sold by
crediting Canaccord’s accounts or its designee’s account at The Depository Trust
Company through its Deposit Withdrawal Agent Commission System or by such other
means of delivery as may be mutually agreed upon by the parties hereto and, upon
receipt of such Placement Shares, which in all cases shall be freely tradeable,
transferable, registered shares in good deliverable form, Canaccord

 

-3-



--------------------------------------------------------------------------------

  will, on each Settlement Date, deliver the related Net Proceeds in same day
funds delivered to an account designated by the Company prior to the Settlement
Date. If the Company defaults in its obligation to deliver Placement Shares on a
Settlement Date, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 10 hereto, it will (i) hold
Canaccord harmless against any loss, claim, damage, or expense (including legal
fees and expenses), as incurred, arising out of or in connection with such
default by the Company and (ii) pay to Canaccord any commission, discount, or
other compensation to which it would otherwise have been entitled absent such
default.

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, Canaccord that:

 

  (a)

Registration Statement and Prospectus. The Common Stock is registered pursuant
to Section 12(b) of the Exchange Act, and the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission (the “Commission Documents”) since the Company has been subject
to the requirements of Section 12 of the Exchange Act, and all of such filings
required to be filed within the last 12 months have been made on a timely basis.
The Common Stock is currently quoted on the Principal Trading Market under the
trading symbol “TYME”. The Company and the transactions contemplated hereby meet
the requirements for use of Form S-3 under the Securities Act, including but not
limited to the transaction requirements for an offering made by the issuer set
forth in Instruction I.B.1 to Form S-3. The Company has prepared and filed with
the Commission under the Securities Act a registration statement on Form S-3
(File No. 333- 211489), including a prospectus supplement, with respect to the
Shares to be offered and sold by the Company pursuant to this Agreement. Such
registration statement, as amended when it became effective, including all
documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (defined below) filed with
the Commission pursuant to Rule 424(b) under the Securities Act or deemed to be
a part of such registration statement pursuant to Rule 430B or 462(b) of the
Securities Act, is herein called the “Registration Statement.” The Registration
Statement, including the base prospectus contained therein (the “Base
Prospectus”) was prepared by the Company in conformity with the requirements of
the Securities Act. One or more prospectus supplements relating to the Shares
(the “Prospectus Supplements,” and together with the Base Prospectus and any
amendment thereto and all documents incorporated therein by reference, the
“Prospectus”) have been or will be prepared by the Company in conformity with
the requirements of the Securities Act and have been or will be filed with the
Commission in the manner and time frame required by the Securities Act. Any
amendment or supplement to the Registration Statement or Prospectus required by
this Agreement will be so prepared and filed by the Company and, as applicable,
the Company will use commercially reasonable efforts to cause it to be filed (or
become effective, as applicable) as soon as reasonably practicable. Any
reference to “amend”, “amendment” or “supplement” in this Agreement with respect
to the Registration Statement, the

 

-4-



--------------------------------------------------------------------------------

  Base Prospectus, any Prospectus Supplements or the Prospectus shall be deemed
to refer to and include any documents filed after such date under the Exchange
Act that are deemed to be incorporated by reference therein. No stop order
suspending the effectiveness of the Registration Statement has been issued, and
no proceeding for that purpose has been instituted or, to the knowledge of the
Company, threatened by the Commission. No order preventing or suspending the use
of the Base Prospectus, any Prospectus Supplement, the Prospectus or any issuer
free writing prospectus authorized by the Company (collectively, the “Disclosure
Package”) has been issued by the Commission. Copies of all filings made by the
Company under the Securities Act and all Commission Documents that were filed
with the Commission have either been delivered to Canaccord or made available to
Canaccord on the Commission’s Electronic Data Gathering, Analysis, and Retrieval
system (EDGAR). For the purposes of this Agreement, the “Applicable Time” means,
with respect to any Shares, the time of sale of such Shares pursuant to this
Agreement.

 

  (b) Preliminary Prospectus. No order preventing or suspending the use of any
Preliminary Prospectus has been issued by the Commission, and each Preliminary
Prospectus included in the Disclosure Package, at the time of filing thereof,
complied in all material respects with the Securities Act, and no Preliminary
Prospectus, at the time of filing thereof, contained any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in reliance upon and
in conformity with any information relating to Canaccord furnished to the
Company in writing by Canaccord expressly for use in the Prospectus or any
Preliminary Prospectus (the “Canaccord Provided Information”). “Preliminary
Prospectus” means each any preliminary prospectus filed with the Commission
pursuant to Rule 424(b) under the Securities Act and the prospectus included in
the Registration Statement at the time of its effectiveness that omits Rule 430
Information.

 

  (c) Disclosure Package. The Disclosure Package as of the Applicable Time did
not, and as of the Settlement Date, will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to the Canaccord Provided Information.
No statement of material fact included in the Prospectus has been omitted from
the Disclosure Package and no statement of material fact included in the
Disclosure Package that is required to be included in the Prospectus has been
omitted therefrom.

 

  (d)

Emerging Growth Company. From the time of initial public filing of the
Registration Statement to the Commission through the last day of the fiscal year

 

-5-



--------------------------------------------------------------------------------

  following the fifth anniversary of the Company’s initial public offering of
securities, which occurred in April 2012, the Company has been and is an
“emerging growth company,” as defined in Section 2(a) of the Securities Act (an
“Emerging Growth Company”).

 

  (e) Registration Statement and Prospectus. The Registration Statement has been
declared effective by the Commission. No order suspending the effectiveness of
the Registration Statement has been issued by the Commission, and no proceeding
for that purpose or pursuant to Section 8A of the Securities Act against the
Company or related to the offering of the Shares has been initiated or, to the
knowledge of the Company, threatened by the Commission; as of the applicable
effective date of the Registration Statement and any post-effective amendment
thereto, the Registration Statement and any such post-effective amendment
complied and will comply in all material respects with the Securities Act, and
did not and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading; and as of the date of the Prospectus
and any amendment or supplement thereto and as of the Settlement Date, the
Prospectus will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
constituting Canaccord Provided Information.

 

  (f) Incorporated Documents. The documents incorporated by reference in the
Registration Statement, the Prospectus and the Disclosure Package, when they
were filed with the Commission, as amended or supplemented as applicable,
conformed in all material respects to the requirements of the Exchange Act, and
none of such documents contained any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
any further documents so filed and incorporated by reference in the Registration
Statement, the Prospectus or the Disclosure Package, when such documents are
filed with the Commission will conform in all material respects to the
requirements of the Exchange Act and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

  (g)

Financial Statements. The financial statements (including the related notes
thereto) of the Company and its consolidated subsidiaries listed on Schedule 2
hereto (the “Subsidiaries”) included or incorporated by reference in the
Registration Statement, the Disclosure Package and the Prospectus comply in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act, as applicable, and present fairly the financial position of the
Company and its Subsidiaries as of the dates indicated and the results of their

 

-6-



--------------------------------------------------------------------------------

  operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with generally accepted
accounting principles (“GAAP”) in the United States applied on a consistent
basis throughout the periods covered thereby, except as may be expressly stated
in the related notes thereto, and any supporting schedules included or
incorporated by reference in the Registration Statement present fairly the
information required to be stated therein; and the other financial information
included or incorporated by reference in the Registration Statement, the
Disclosure Package and the Prospectus has been derived from the accounting
records of the Company and its Subsidiaries and presents fairly the information
shown thereby.

 

  (h) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the
Registration Statement, the Disclosure Package and the Prospectus, (i) there has
not been any change in the capital stock other than the issuance of Shares of
Common Stock upon (A) the publicly disclosed issuance of stock, or (B) the
exercise of stock options or warrants described as outstanding in the
Registration Statement, the Disclosure Package and the Prospectus, and the grant
of stock options and awards under existing equity incentive plans described in
or incorporated by reference in, the Registration Statement, the Disclosure
Package and the Prospectus (collectively, “Specified Equity Issuances”) or any
material increase in any short-term debt or long-term debt of the Company or any
of its Subsidiaries taken as a whole, or any dividend or distribution of any
kind declared, set aside for payment, paid or made by the Company on any class
of capital stock, (ii) there has been no material adverse change, or any
development that could reasonably be expected to result in a material adverse
change in the business, properties, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
Subsidiaries taken as a whole; (iii) neither the Company nor any of its
Subsidiaries has entered into any transaction or agreement (whether or not in
the ordinary course of business) that is material to the Company and its
Subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and its Subsidiaries taken as a
whole; and (iv) neither the Company nor any of its Subsidiaries has sustained
any loss or interference with its business that is material to the Company and
its Subsidiaries taken as a whole and that is either from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, except in each case as otherwise
disclosed in or incorporated by reference in the Registration Statement, the
Disclosure Package and the Prospectus.

 

  (i)

Organization and Good Standing. The Company and each of its Subsidiaries have
been duly organized and are validly existing and in good standing under the laws
of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their

 

-7-



--------------------------------------------------------------------------------

  respective properties and to conduct the businesses in which they are engaged,
except where the failure to be so qualified or in good standing or have such
power or authority would not, individually or in the aggregate, have a material
adverse effect on the business, properties, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
Subsidiaries taken as a whole or on the performance by the Company of its
obligations under this Agreement (a “Material Adverse Effect”). The Subsidiaries
are the only subsidiaries of the Company.

 

  (j) Capitalization. The Company has an authorized capitalization as of
June 30, 2017 as set forth in the Registration Statement, the Disclosure Package
and the Prospectus and no equity securities have been issued after June 30, 2017
other than Specified Equity Issuances. All the outstanding Shares of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights; except
as described in or expressly contemplated by the Disclosure Package and the
Prospectus, there are no outstanding rights (including, without limitation,
pre-emptive rights), warrants or options to acquire, or instruments convertible
into or exchangeable for, any shares or other equity interest in the Company or
any of its Subsidiaries, or any contract, commitment, agreement, understanding
or arrangement of any kind relating to the issuance of any capital stock of the
Company or any of its Subsidiaries, any such convertible or exchangeable
securities or any such rights, warrants or options; the capital stock of the
Company conforms in all material respects to the description thereof contained
in the Registration Statement, the Disclosure Package and the Prospectus; and
all the outstanding shares or other equity interests of each Subsidiary owned,
directly or indirectly, by the Company have been duly and validly authorized and
issued, are fully paid and non-assessable (except as otherwise described in the
Registration Statement, the Disclosure Package and the Prospectus) and are owned
directly or indirectly by the Company, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party.

 

  (k) Stock Options. With respect to the stock options granted pursuant to the
stock-based compensation plans of the Company and the Subsidiaries (the “Company
Stock Plans”), (i) each grant of a stock option was duly authorized no later
than the date on which the grant of such stock option was by its terms to be
effective by all necessary corporate action, including, as applicable, approval
by the board of directors of the Company (or a duly constituted and authorized
committee thereof) and any required stockholder approval by the necessary number
of votes or written consents, and the award agreement governing such grant (if
any) was duly executed and delivered by each party thereto, and (ii) each such
grant was made in accordance with the terms of the Company Stock Plans, and all
applicable laws and regulatory rules or requirements, including all applicable
federal securities laws.

 

  (l) Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder; and
all action required to be taken for the due and proper authorization, execution
and delivery by it of this Agreement and the consummation by it of the
transactions contemplated hereby has been duly and validly taken.

 

-8-



--------------------------------------------------------------------------------

  (m) Equity Distribution Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

 

  (n) The Shares. The Shares to be issued and sold by the Company hereunder have
been duly authorized by the Company and, when issued and delivered and paid for
as provided herein, will be duly and validly issued, will be fully paid and
nonassessable and will conform to the descriptions thereof in the Registration
Statement, the Disclosure Package and the Prospectus; and the issuance of the
Shares is not subject to any preemptive or similar rights.

 

  (o) Descriptions of the Equity Distribution Agreement. This Agreement conforms
in all material respects to the description thereof contained in the
Registration Statement, the Disclosure Package and the Prospectus.

 

  (p) No Violation or Default. Neither the Company nor any of its Subsidiaries
is (i) in violation of its charter or by-laws or similar organizational
documents, as applicable; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

  (q) No Conflicts. The execution, delivery and performance by the Company of
this Agreement, the issuance and sale of the Shares by the Company and the
consummation by the Company of the transactions contemplated by this Agreement
or the Disclosure Package and the Prospectus will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
Subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its Subsidiaries
is a party or by which the Company or any of its Subsidiaries is bound or to
which any of the property or assets of the Company or any of its Subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
Subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation or default that would not, individually or
in the aggregate, have a Material Adverse Effect.

 

-9-



--------------------------------------------------------------------------------

  (r) No Consents Required. No consent, approval, authorization, order, license,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of this Agreement, the issuance and sale of the Shares and the
consummation of the transactions contemplated by this Agreement, except for the
registration of the Shares under the Securities Act and such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required for official listing on the Principal Trading Market, by the Financial
Industry Regulatory Authority, Inc. (“FINRA”) and under applicable state
securities laws in connection with the purchase and distribution of the Shares
by Canaccord.

 

  (s) Legal Proceedings. Except as described in the Registration Statement, the
Disclosure Package and the Prospectus, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its Subsidiaries is a party or to which any property of the
Company or any of its Subsidiaries is the subject that, individually or in the
aggregate, if determined adversely to the Company or any of its Subsidiaries,
could reasonably be expected to have a Material Adverse Effect; no such
investigations, actions, suits or proceedings are threatened or, to the
knowledge of the Company, contemplated by any governmental or regulatory
authority or threatened by others; (i) there are no current or pending legal,
governmental or regulatory actions, suits or proceedings that are required under
the Securities Act to be described in the Registration Statement, the Disclosure
Package or the Prospectus that are not so described in the Registration
Statement, the Disclosure Package and the Prospectus and (ii) there are no
statutes, regulations or contracts or other documents that are required under
the Securities Act to be filed as exhibits to or incorporated by reference in
the Registration Statement or described or incorporated by reference in the
Registration Statement, the Disclosure Package or the Prospectus that are not so
filed as exhibits to the Registration Statement or described or incorporated by
reference in the Registration Statement, the Disclosure Package and the
Prospectus.

 

  (t) Independent Accountants. WithumSmith+Brown, PC and Grant Thornton LLP, who
have certified certain financial statements of the Company, is each an
independent registered public accounting firm with respect to the Company and
its Subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

 

  (u)

Title to Real and Personal Property. The Company and its Subsidiaries have good
and marketable title in fee simple (in the case of real property) to, or have
valid and marketable rights to lease or otherwise use, all items of real and
personal property and assets that are material to the respective businesses of
the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances, claims

 

-10-



--------------------------------------------------------------------------------

  and defects and imperfections of title except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and its Subsidiaries or (ii) could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

  (v)

Title to Intellectual Property. The Company and each of its Subsidiaries owns
or, in the case of certain intellectual property developed under research and
collaboration agreements described in the Registration Statement, the Disclosure
Package and the Prospectus, co-owns, or, to the knowledge of the Company, has
valid, binding and enforceable licenses under all patents, patent applications,
patent rights, licenses, inventions, copyrights, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks, trade names,
domain names, registrations and applications for registration of the foregoing,
and other intellectual property used in or necessary for the conduct, or the
proposed conduct, of the business of the Company, in the manner described in the
Registration Statement, the Disclosure Package and the Prospectus (collectively,
the “Intellectual Property”), except as would not have a Material Adverse Effect
on the Company and its Subsidiaries taken as a whole, and except as
enforceability of any licenses may be limited by bankruptcy and, other similar
laws affecting the rights of creditors generally and general principles of
equity. To the Company’s knowledge, the conduct of the Company’s and its
Subsidiaries’ respective business (including the development and
commercialization of the product candidates described in the Registration
Statement, the Disclosure Package and the Prospectus) has not and, to the
Company’s knowledge, will not infringe upon or misappropriate any intellectual
property rights of others; the patents, trademarks, and copyrights, if any,
included within the Intellectual Property are valid, enforceable, and
subsisting; except as would not, individually or in the aggregate, have a
Material Adverse Effect on the Company and its Subsidiaries taken as a whole,
the Intellectual Property is free and clear of all material liens and
encumbrances. Except as disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, neither the Company nor any of its Subsidiaries is
obligated to pay a material royalty, grant a license to, or provide other
material consideration to any third part in connection with the Intellectual
Property and there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others: (i) challenging the Company’s
rights in or to any Intellectual Property, and the Company is unaware of any
facts which would form a reasonable basis for any such action, suit, proceeding
or claim; (ii) challenging the validity, enforceability or scope of any
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such action, suit, proceeding or claim; or
(iii) asserting that the Company or any of its Subsidiaries infringes or
otherwise violates, or would, upon the commercialization of any product or
service described in the Registration Statement, the Disclosure Package or the
Prospectus as under development, infringe or violate, any patent, trademark,
trade name, service name, copyright, trade secret or other proprietary rights of
others, and the Company is unaware of any facts which would form a reasonable
basis for any such action,

 

-11-



--------------------------------------------------------------------------------

  suit, proceeding or claim. To the knowledge of the Company, no third party has
any ownership right in or to any registered Intellectual Property that is owned
by the Company, other than any co-owner of any patent constituting Intellectual
Property who is listed on the records of the U.S. Patent and Trademark Office
and any co-owner of any patent application constituting Intellectual Property
who is named in such patent application. To the knowledge of the Company, none
of the technology employed by the Company or its Subsidiaries in the conduct of
the business in the manner described in the Registration Statement, the
Disclosure Package and the Prospectus has been obtained or is being used by the
Company or its Subsidiaries in violation of any contractual obligation binding
on the Company or upon any of its officers, consultants, directors or employees.
The Company has taken commercially reasonable measures to protect its
confidential information and trade secrets and to maintain and safeguard the
Intellectual Property, including the execution of appropriate nondisclosure and
confidentiality agreements. The product candidate referred to as SM-88, and
described in the Registration Statement, the Disclosure Package and the
Prospectus as under development by the Company and/or a Subsidiary thereof,
falls within the scope of the claims of one or more patents owned by or licensed
to the Company.

 

  (w) Director Independence. The Company’s board of directors meets the
independence requirements of, and has established an audit committee that meets
the independence requirements of, the rules and regulations of the Commission
and the Principal Trading Market.

 

  (x) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Shares and the application of the proceeds thereof
received by the Company as described in the Registration Statement, the
Disclosure Package and the Prospectus, will not be required to register as an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Commission thereunder (collectively, the “Investment Company
Act”).

 

  (y) Taxes. The Company and its Subsidiaries have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof (taking into account valid extensions) except for any
assessment that is currently being contested in good faith.

 

  (z)

Licenses and Permits. The Company and its Subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the Registration Statement, the Disclosure Package
and the Prospectus, except where the failure to possess or make the same would
not, individually or in the aggregate, have a Material Adverse Effect; and
except as described in the Registration Statement, the Disclosure Package and
the

 

-12-



--------------------------------------------------------------------------------

  Prospectus, neither the Company nor any of its Subsidiaries has received
notice of any revocation or modification of any such license, certificate,
permit or authorization or has any reason to believe that any such license,
certificate, permit or authorization will not be renewed in the ordinary course.

 

  (aa) Regulatory Compliance. The Company and its Subsidiaries and its and their
directors, officers and employees have operated and currently are in compliance
in all material respects with all applicable health care laws, rules and
regulations of the jurisdictions in which it is conducting business. The
Company: (i) is and at all times has been in material compliance with all
statutes, rules or regulations applicable to the ownership, testing,
development, processing, use, distribution, storage, import, export or disposal
of any product under development or distributed by the Company (“Applicable
Laws”); (ii) has not received any FDA Form 483, notice of adverse finding,
warning letter, untitled letter or other written correspondence or notice from
the U.S. Food and Drug Administration (the “FDA”) or any other federal, state,
local or foreign governmental or regulatory authority alleging or asserting
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any Applicable Laws to conduct the Company’s business as described
in the Registration Statement, the Disclosure Package, and the Prospectus
(“Authorizations”); (iii) possesses all material Authorizations and such
Authorizations are valid and in full force and effect and the Company is not in
material violation of any such Authorizations; (iv) has not received written
notice of any pending, completed, or threatened claim, action, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action from the FDA or
any other federal, state, local or foreign governmental or regulatory authority
or third party alleging that any product operation or activity is in violation
of any Applicable Laws or Authorizations; (v) has not received written notice
that the FDA or any other federal, state, local or foreign governmental or
regulatory authority has taken, is taking or intends to take action to limit,
suspend, modify or revoke any Authorizations; (vi) has filed, obtained,
maintained or submitted all material reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were materially complete and correct on the date filed
(or were corrected or supplemented by a subsequent submission); and (vii) has
not, either voluntarily or involuntarily, initiated, conducted, or issued or
caused to be initiated, conducted or issued, any recall, safety alert, “dear
doctor” letter, or other notice or action relating to the alleged lack of safety
of any product candidate or any alleged product candidate defect or violation.

 

  (bb)

Clinical Trials. Except as disclosed in the Registration Statement and the
Prospectus, the studies, tests and preclinical and clinical trials conducted by
or on behalf of the Company that are described in the Registration Statement,
the Disclosure Package and the Prospectus were and, if still pending, are being
conducted in accordance with the protocols that have been submitted to the FDA

 

-13-



--------------------------------------------------------------------------------

  and all Applicable Laws and Authorizations, including, without limitation, the
Federal Food, Drug, and Cosmetic Act and the rules and regulations promulgated
thereunder. The descriptions of the results of such studies, tests and trials
contained in the Registration Statement, the Disclosure Package, and the
Prospectus are accurate and complete in all material respects and fairly present
the data derived from such studies, tests and trials; the Company is not aware
of any studies, tests or trials, the results of which the Company believes are
materially inconsistent with the study, test, or trial results described or
referred to in the Registration Statement, the Disclosure Package or the
Prospectus when viewed in the context in which such results are described and
the clinical stage of development; and the Company has not received any written
notices or written correspondence from the FDA or any other federal, state,
local or foreign governmental or regulatory authority requiring the termination,
suspension or material modification of any studies, tests or preclinical or
clinical trials conducted by or on behalf of the Company.

 

  (cc) No Labor Disputes. No labor disturbance by or dispute with employees of
the Company or any of its Subsidiaries exists or, to the knowledge of the
Company, is threatened, and the Company is not aware of any existing or imminent
labor disturbance by, or dispute with, the employees of any of its or its
Subsidiaries’ principal suppliers, contractors or customers, except as would not
have a Material Adverse Effect.

 

  (dd)

Compliance with and Liability under Environmental Laws. Except as would not be
reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect, (i) the Company and its Subsidiaries (a) are in compliance with
any and all applicable federal, state, local and foreign laws, rules,
regulations, requirements, decisions, judgments, decrees, orders and the common
law relating to pollution or the protection of the environment, natural
resources or human health or safety, including those relating to the generation,
storage, treatment, use, handling, transportation, Release or threat of Release
of Hazardous Materials (collectively, “Environmental Laws”), (b) have received
and are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their respective businesses, (c) have not received notice of any
actual or potential liability under or relating to, or actual or potential
violation of, any Environmental Laws, including for the investigation or
remediation of any Release or threat of Release of Hazardous Materials, and have
no knowledge of any event or condition that would reasonably be expected to
result in any such notice, (d) are not conducting or paying for, in whole or in
part, any investigation, remediation or other corrective action pursuant to any
Environmental Law at any location, and (e) are not a party to any order, decree
or agreement that imposes any obligation or liability under any Environmental
Law; and (ii) except as described in the Registration Statement, the Disclosure
Package and the Prospectus, (a) there are no proceedings that are pending, or
that are known to be contemplated, against the Company or any of its
Subsidiaries under any Environmental Laws in which a governmental entity is also
a party, other than such proceedings regarding which

 

-14-



--------------------------------------------------------------------------------

  it is reasonably believed no monetary sanctions of $100,000 or more will be
imposed, (b) the Company and its Subsidiaries are not aware of any facts or
issues regarding compliance with Environmental Laws, or liabilities or other
obligations under Environmental Laws, including the Release or threat of Release
of Hazardous Materials, that could reasonably be expected to have a material
effect on the capital expenditures, earnings or competitive position of the
Company and its Subsidiaries, and (c) none of the Company and its Subsidiaries
anticipates material capital expenditures relating to any Environmental Laws.
“Hazardous Materials” means any material, chemical, toxic substance, waste,
pollutant, contaminant, in any form or amount, including petroleum (including
crude oil or any fraction thereof) and petroleum products, natural gas liquids,
asbestos and asbestos containing materials, naturally occurring radioactive
materials, brine, and drilling mud that can give rise to liability under any
Environmental Law. “Release” means any spilling, leaking, seepage, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing, depositing, dispersing, or migrating in, into or through the
environment, or in, into, from or through any building or structure.

 

  (ee) Hazardous Materials. To the Company’s knowledge, there has been no
storage, generation, transportation, use, handling, treatment, Release or threat
of Release of Hazardous Materials by, relating to or caused by the Company or
any of its Subsidiaries at, on, under or from any property or facility now or
previously owned, operated or leased by the Company or any of its Subsidiaries
in violation of any Environmental Laws or in a manner or amount or to a location
that could reasonably be expected to result in any liability under any
Environmental Law, except for any violation or liability which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

  (ff) Disclosure Controls. Except as disclosed or incorporated by reference in
the Registration Statement, the Disclosure Package, and the Prospectus, the
Company and its Subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that
complies with the requirements of the Exchange Act and that has been designed to
ensure that information required to be disclosed by the Company in reports that
it files or submits under the Exchange Act is recorded, processed, summarized
and reported within the time periods specified in the Commission’s rules and
forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. The Company
and its Subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.

 

  (gg)

Accounting Controls. The Company and its Subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, the Company’s principal executive
and principal financial officers, or persons performing similar functions, to

 

-15-



--------------------------------------------------------------------------------

  provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, including, but not limited to, internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences and (v) interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the
Registration Statement fairly presents the information called for in all
material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto. Based on the Company’s most recent evaluation of
its internal controls over financial reporting pursuant to Rule 13a-15(c) of the
Exchange Act, as disclosed in the Company’s Annual Report on Form 10-K for the
fiscal year ended March 31, 2017, as a result of the material weakness
identified therein, the Company concluded that such disclosure controls and
procedures were not effective as of March 31, 2017; the Company’s independent
auditors and the Audit Committee of the Board of Directors of the Company have
been advised of: (i) inadequate segregation of duties consistent with control
objectives and (ii) ineffective controls over period end financial disclosure
and reporting processes, including inadequate management oversight of outside
accounting firm. The Company’s auditors and the Audit Committee of the Board of
Directors of the Company have been advised of: (i) all significant deficiencies
and material weaknesses in the design or operation of internal controls over
financial reporting which have adversely affected or are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information; and (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal controls over financial reporting.

 

  (hh) eXtensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

  (ii) Insurance. The Company and its Subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, which insurance is
in amounts and insures against such losses and risks as are adequate to protect
the Company and its Subsidiaries and their respective businesses; and neither
the Company nor any of its Subsidiaries has (i) received notice from any insurer
or agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business.

 

-16-



--------------------------------------------------------------------------------

  (jj) No Unlawful Payments. Neither the Company nor any of its Subsidiaries,
nor any of its or their directors or officers nor, to the knowledge of the
Company, any employee, agent, affiliate or other person associated with or
acting on behalf of the Company or any of its Subsidiaries has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any “foreign official” as defined in the U.S.
Foreign Corrupt Practices Act of 1977, as amended, the “FCPA”), domestic
government official or employee; (iii) violated or is in violation of any
provision of the FCPA or any other applicable anti-bribery or anti-corruption
law; or (iv) made, offered, agreed, requested any unlawful bribe or other
unlawful benefit to or from a domestic government official, foreign official or
employee, including, without limitation, any rebate, payoff, influence payment,
kickback or other unlawful or improper payment or benefit. The Company and its
Subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

 

  (kk) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the applicable money
laundering statutes of all jurisdictions where the Company or any of its
Subsidiaries conducts business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

 

  (ll)

No Conflicts with Sanctions Laws. Neither the Company nor any of its
Subsidiaries, directors or officers nor, to the knowledge of the Company, any
employee, agent, affiliate or other person associated with or acting on behalf
of the Company or any of its Subsidiaries is currently the subject or the target
of any sanctions administered or enforced by the U.S. government, including,
without limitation, the Office of Foreign Assets Control of the U.S. Department
of the Treasury (OFAC) or the U.S. Department of State and including, without
limitation, the designation as a “specially designated national” or “blocked
person), the United Nations Security Council (UNSC), the European Union, Her
Majesty’s Treasury (HMT) or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company or its Subsidiaries located, organized or
resident in a country or territory that is the subject or target of Sanctions,
including,

 

-17-



--------------------------------------------------------------------------------

  without limitation, Cuba, Iran, North Korea, Sudan, Syria and Crimea (each, a
“Sanctioned Country”), and the Company will not directly or indirectly use the
proceeds of the offering of the Shares hereunder, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject or target of Sanctions, (ii) to fund or facilitate any activities of
or business in any Sanctioned Country or (iii) in any other manner that will
result in a violation by any person (including any person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions. For the past three years, the Company and its Subsidiaries have not
knowingly engaged in and are not now knowingly engaged in any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.

 

  (mm) No Restrictions on Subsidiaries. Subject to the existence of legally
available funds, no Subsidiary of the Company is currently prohibited, directly
or indirectly, under any agreement or other instrument to which it is a party or
is subject, from paying any dividends to the Company, making any other
distribution on such Subsidiary’s capital stock, repaying any amounts that may
from time to time become due under any loans or advances to such Subsidiary from
the Company, or transferring any of such Subsidiary’s properties or assets to
the Company or any other Subsidiary of the Company.

 

  (nn) No Broker’s Fees. Neither the Company nor any of its Subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its Subsidiaries for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Shares.

 

  (oo) No Registration Rights. No person has the right to require the Company or
any of its Subsidiaries to register any securities for sale under the Securities
Act by reason of the filing of the Registration Statement with the Commission,
the issuance and sale of the Shares by the Company.

 

  (pp) No Stabilization. The Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Shares.

 

  (qq) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in the Registration
Statement, the Disclosure Package and the Prospectus is not based on or derived
from sources that are reliable and accurate in all material respects.

 

  (rr)

Sarbanes-Oxley Act. There is and has been no failure on the part of the Company
or any of the Company’s directors or officers, in their capacities as such, to

 

-18-



--------------------------------------------------------------------------------

  comply with any provision of the Sarbanes-Oxley Act of 2002, as amended and
the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.

 

  (ss) Debarment. Neither the Company nor, to the knowledge of the Company, any
of its officers, directors or managing employees (as defined in 42 U.S.C. §
1320a-5(b)) is or has been excluded, suspended or debarred from participation in
any state or federal health care program, or made subject to any pending or, to
the Company’s knowledge, threatened or contemplated action which could
reasonably be expected to result in such exclusion, suspension or debarment.

 

  (tt) No Reliance. The Company has not relied upon Canaccord or legal counsel
for Canaccord for any legal, tax or accounting advice in connection with the
offering and sale of the Shares.

 

  (uu) Underwriter Agreements. Except for this Agreement the Company, is not a
party to any agreement with an agent or underwriter for any other “at the
market” public offering.

 

  (vv) Broker/Dealer Relationships. Neither the Company nor the Subsidiaries or
any related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a FINRA member” or “associated person of a FINRA member” (within
the meaning of Article I of the Bylaws of the FINRA).

 

  (ww) Canaccord Purchases. The Company acknowledges and agrees that Canaccord
has informed the Company that Canaccord may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell Shares for Canaccord’s
own account and for the account of its clients at the same time as sales of
Shares occur pursuant to this Agreement.

 

  (xx) Off-Balance Sheet Arrangements. There are no transactions, arrangements
and other relationships between and/or among the Company, and/or, to the
knowledge of the Company, any of its affiliates and any unconsolidated entity,
including, but not limited to, any structural finance, special purpose or
limited purpose entity (each, an “Off Balance Sheet Transaction”) that could
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), required to be described in
the Prospectus which have not been described as required.

 

-19-



--------------------------------------------------------------------------------

7. Covenants of the Company. The Company covenants and agrees with Canaccord
that:

 

  (a) Registration Statement Amendments. After the date of this Agreement and
during the period in which a prospectus relating to the Placement Shares is
required to be delivered by Canaccord under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 or
Rule 173(a) under the Securities Act), (i) the Company will notify Canaccord
promptly of the time when any subsequent amendment to the Registration Statement
has been filed with the Commission and has become effective (each, a
“Registration Statement Amendment Date”) or any subsequent supplement to the
Prospectus has been filed and of any request by the Commission for any amendment
or supplement to the Registration Statement or Prospectus or for additional
information; (ii) the Company will file promptly all other material required to
be filed by it with the Commission pursuant to Rule 433(d) under the Securities
Act; (iii) it will prepare and file with the Commission, promptly upon
Canaccord’s request, any amendments or supplements to the Registration Statement
or Prospectus that, in Canaccord’s reasonable opinion, may be necessary or
advisable in connection with the distribution of the Placement Shares by
Canaccord (provided, however that the failure of Canaccord to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect Canaccord’s right to rely on the representations and warranties made by
the Company in this Agreement); and (iv) the Company will submit to Canaccord a
copy of any amendment or supplement to the Registration Statement or Prospectus
a reasonable period of time before the filing thereof and will afford Canaccord
and Canaccord’s counsel a reasonable opportunity to comment on any such proposed
filing prior to such proposed filing; and the Company will cause each amendment
or supplement to the Prospectus to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424 (b) under the Securities Act
or, in the case of any document to be incorporated therein by reference, to be
filed with the Commission as required pursuant to the Exchange Act, within the
time period prescribed.

 

  (b)

Notice of Commission Stop Orders. The Company will advise Canaccord, promptly
after it receives notice thereof, of the issuance by the Commission of any stop
order or of any order preventing or suspending the use of the Prospectus or
other prospectus in respect of the Shares, of any notice of objection of the
Commission to the use of the form of the Registration Statement or any
post-effective amendment thereto pursuant to Rule 401(g)(2) under the Securities
Act, of the suspension of the qualification of the Shares for offering or sale
in any jurisdiction, of the initiation or threatening of any proceeding for any
such purpose, or of any request by the Commission for the amending or
supplementing of the form of the Registration Statement or the Prospectus or for
additional information; and, in the event of the issuance of any such stop order
or of any such order preventing or suspending the use of the Prospectus in
respect of the Shares or suspending any such qualification, to promptly use its
commercially reasonable efforts to obtain the withdrawal of such order; and in
the event of any such issuance of a notice of objection, promptly to take such
reasonable steps as

 

-20-



--------------------------------------------------------------------------------

  may be necessary to permit offers and sales of the Placement Shares by
Canaccord, which may include, without limitation, amending the Registration
Statement or filing a new registration statement, at the Company’s expense
(references herein to the Registration Statement shall include any such
amendment or new registration statement).

 

  (c) Delivery of Prospectus; Subsequent Changes. Within the time during which a
prospectus relating to the Shares is required to be delivered by Canaccord under
the Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 or Rule 173(a) under the Securities Act), the
Company will comply with all requirements imposed upon it by the Securities Act,
as from time to time in force, and will file on or before their respective due
dates all reports required to be filed by it with the Commission pursuant to
Sections 13(a), 13(c), 15(d), if applicable, or any other provision of or under
the Exchange Act. If during such period any event occurs as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Securities Act, the
Company will immediately notify Canaccord to suspend the offering of Shares
during such period and the Company will promptly amend or supplement the
Registration Statement or Prospectus (at the expense of the Company) so as to
correct such statement or omission or effect such compliance.

 

  (d) NASDAQ Filings. In connection with the offering and sale of the Placement
Shares, the Company will file with the Principal Trading Market all documents
and notices, and make all certifications, required by the Principal Trading
Market of companies that have securities that are listed on the Principal
Trading Market.

 

  (e) Listing of Placement Shares. The Company will use commercially reasonable
efforts to cause the Placement Shares to be listed on the Principal Trading
Market and to qualify the Placement Shares for sale under the securities laws of
such jurisdictions as Canaccord designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided that the Company shall not be required in connection therewith to
qualify as a foreign corporation or other entity or as a dealer in securities in
any such jurisdiction where it would not otherwise be required to so qualify or
to file a general consent to service of process in any such jurisdiction or
subject itself to taxation in any such jurisdiction if it is not otherwise so
subject.

 

  (f)

Delivery of Registration Statement and Prospectus. The Company will furnish to
Canaccord and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the period in
which a prospectus relating to the Shares is required to be delivered under the

 

-21-



--------------------------------------------------------------------------------

  Securities Act (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as Canaccord may from time
to time reasonably request and, at Canaccord’s request, will also furnish copies
of the Prospectus to each exchange or market on which sales of Placement Shares
may be made.

 

  (g) Company Information. The Company will furnish to Canaccord for a period of
one (1) year from the date of this Agreement such information as is furnished to
holders of the Shares or furnished to or filed with the Commission or any
national securities exchange or automatic quotation system and is reasonably
requested by Canaccord regarding the Company or its Subsidiaries.

 

  (h) Earnings Statement. The Company will make generally available to its
security holders as soon as reasonably practicable, but in any event not later
than 15 months after the end of the Company’s current fiscal quarter, an
earnings statement covering a 12-month period that satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 of the Commission promulgated
thereunder.

 

  (i) Expenses.

 

  (i) The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay or cause to be paid all
expenses incident to the performance of its obligations hereunder, including but
not limited to (i) the preparation, printing and filing of the Registration
Statement and each amendment and supplement thereto, of each Prospectus and of
each amendment and supplement thereto and each issuer free writing prospectus,
(ii) the authorization, issuance, sale, preparation and delivery of the
Placement Shares and any taxes payable in connection therewith, (iii) all fees
and disbursements of the Company’s counsel, accountants and other advisors,
(iv) the registration or qualification and determination of eligibility for
investment of the Placement Shares under the state or foreign securities or blue
sky laws in accordance with the provisions of Section 7(e) of this Agreement and
the preparation, printing and distribution of a Blue Sky Memorandum, including
filing fees in connection therewith, (v) the printing and delivery to Canaccord
of copies of the Prospectus and any amendments or supplements thereto, and of
this Agreement, (vi) the preparation of stock certificates, (vii) the costs and
charges of any transfer agent and any registrar, (viii) the fees and expenses
incurred in connection with the listing or qualification of the Placement Shares
for trading on any national securities exchange, and (ix) any filing fees and
expenses incident to any review by the FINRA (including fees and disbursements
of counsel to Canaccord incurred in connection therewith) of the terms of the
sale of the Placement Shares.

 

-22-



--------------------------------------------------------------------------------

  (ii) In addition to any fees that may be payable to Canaccord hereunder and
regardless of whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, the Company shall reimburse
Canaccord for all of its expenses, up to a maximum reimbursement of $50,000,
arising out of this Agreement (including travel and related expenses, the costs
of document preparation, production and distribution, third party research and
database services and the fees and disbursements of counsel to Canaccord) within
ten (10) days of the presentation by Canaccord to the Company of a reasonably
detailed statement therefor.

 

  (j) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus.

 

  (k) Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, and for five (5) trading days following the termination of any
Placement Notice given hereunder, the Company shall provide Canaccord notice as
promptly as reasonably practicable if it sells, contracts to sell or otherwise
disposes of any shares of Common Stock (other than Placement Shares offered
pursuant to the provisions of this Agreement) or securities convertible into or
exchangeable for Common Stock; provided, that such notice shall not be required
in connection with those Specified Equity Issuances described in
Section 6(h)(i)(B) (for the avoidance of doubt, notice shall be required in
connection with Specified Equity Issuances pursuant to Section 6(h)(i)(A)) or
the (i) issuance, grant or sale of Common Stock, options to purchase shares of
Common Stock or Common Stock issuable upon the exercise of options or other
equity awards pursuant to the any stock option, stock bonus or other stock plan
or arrangement incorporated by reference or described in the Prospectus,
(ii) the issuance of securities in connection with an acquisition, merger or
sale or purchase of assets or (iii) the issuance or sale of Common Stock
pursuant to any dividend reinvestment plan that the Company may adopt from time
to time provided the implementation of such is disclosed to Canaccord in advance
or (iv) any shares of common stock issuable upon the exchange, conversion or
redemption of securities or the exercise of warrants, options or other rights in
effect or outstanding.

 

  (l) Change of Circumstances. The Company will, at any time during the term of
this Agreement, as supplemented from time to time, advise Canaccord immediately
after it shall have received notice or obtained knowledge thereof, of any
information or fact that would alter or affect any opinion, certificate, letter
or other document provided to Canaccord pursuant to this Agreement.

 

  (m) Due Diligence Cooperation. The Company will cooperate with any due
diligence review conducted by Canaccord or its agents, including, without
limitation, providing information and making available documents and senior
corporate officers, as Canaccord may reasonably request; provided, however, that
the Company shall be required to make available senior corporate officers only
(i) by telephone or at the Company’s principal offices and (ii) during the
Company’s ordinary business hours.

 

-23-



--------------------------------------------------------------------------------

  (n) Affirmation of Representations, Warranties, Covenants and Other
Agreements. Upon commencement of the offering of the Placement Shares under this
Agreement (and upon the recommencement of the offering of the Placement Shares
under this Agreement following any termination of a suspension of sales
hereunder), and at each Applicable Time, each Settlement Date, each Registration
Statement Amendment Date and each Company Periodic Report Date (as defined in
Section 7(o)), in each case, to the extent no waiver is applicable pursuant to
Section 7(p), the Company shall be deemed to have affirmed each representation,
warranty, covenant and other agreement contained in this Agreement.

 

  (o) Required Filings Relating to Placement of Placement Shares. In each Annual
Report on Form 10-K or Quarterly Report on Form 10-Q filed by the Company in
respect of any quarter in which sales of Placement Shares were made by Canaccord
under this Agreement (each date on which any such document is filed, and any
date on which an amendment to any such document is filed, a “Company Periodic
Report Date”), the Company shall set forth with regard to such quarter the
number of Shares sold through the Canaccord under this Agreement, the Net
Proceeds received by the Company and the compensation paid by the Company to
Canaccord with respect to sales of Placement Shares pursuant to this Agreement.

 

  (p)

Representation Dates; Certificate. During the term of this Agreement, on the
date of each Placement Notice given hereunder, promptly upon each request of
Canaccord, and each time the Company (i) files the Prospectus relating to the
Placement Shares or amends or supplements (other than a prospectus supplement
relating solely to an offering of securities other than the Placement Shares)
the Registration Statement or the Prospectus relating to the Placement Shares by
means of a post-effective amendment, sticker, or supplement but not by means of
incorporation of document(s) by reference to the Registration Statement or the
Prospectus relating to the Placement Shares; (ii) files an annual report on Form
10-K under the Exchange Act; (iii) files its quarterly reports on Form 10-Q
under the Exchange Act; or (iv) files a report on Form 8-K containing amended
financial information (other than to “furnish” information pursuant to Items
2.02 or 7.01 of Form 8-K) under the Exchange Act (each date of filing of one or
more of the documents referred to in clauses (i) through (iv) shall be a
“Representation Date”); the Company shall furnish Canaccord (but in the case of
clause (iv) above only if Canaccord reasonably determines that the financial
information contained in such Form 8-K is material) with a certificate, in the
form attached hereto as Exhibit A. The requirement to provide a certificate
under this Section 7(p) shall be waived for any Representation Date occurring at
a time at which no Placement Notice is pending, which waiver shall continue
until the earlier to occur of the date the Company delivers a Placement Notice
hereunder (which for such calendar quarter shall be considered a Representation
Date) and the next occurring Representation Date; provided, however, that such
waiver shall not

 

-24-



--------------------------------------------------------------------------------

  apply for any Representation Date on which the Company files its annual report
on Form 10-K. Notwithstanding the foregoing, if the Company subsequently decides
to sell Placement Shares following a Representation Date when the Company relied
on such waiver and did not provide Canaccord with a certificate under this
Section 7(p), then before the Company delivers the Placement Notice or Canaccord
sells any Placement Shares, the Company shall provide Canaccord with a
certificate, in the form attached hereto as Exhibit A, dated the date of the
Placement Notice.

 

  (q) Legal Opinions. Upon execution of this Agreement, upon commencement of the
offering of Placement Shares under this Agreement (and upon the recommencement
of the offering of the Placement Shares under this Agreement following any
termination of a suspension of sales hereunder), and promptly after each
(i) Registration Statement Amendment Date, (ii) Company Periodic Report Date,
and (iii) each reasonable request by Canaccord, in each case, to the extent no
waiver is applicable pursuant to Section 7(p), the Company will furnish or cause
to be furnished to Canaccord the written opinion and negative assurance letter,
to the extent applicable, of (a) Drinker Biddle & Reath LLP, counsel for the
Company, and (b) Baker & Hostetler LLP, intellectual property counsel for the
Company, or other counsel reasonably satisfactory to Canaccord, dated the date
of this Agreement or the date of such commencement or recommencement or the date
of effectiveness of such amendment or the date of filing with the Commission of
such supplement or other document, as the case may be, in a form and substance
reasonably satisfactory to Canaccord and its counsel, provided, however, in lieu
of such opinion and letter, counsel last furnishing such letter to Canaccord
shall furnish Canaccord with a letter substantially to the effect that Canaccord
may rely on such last opinion and letter to the same extent as though each were
dated the date of such letter authorizing reliance (except that statements in
such last letter shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented to the time of delivery of such letter
authorizing reliance). As used in this paragraph, to the extent there shall be
an Applicable Time on or following the date referred to in clause (i) or
(ii) above, promptly shall be deemed to be on or prior to the next succeeding
Applicable Time. Such opinion and negative assurance letter, to the extent
applicable, shall be rendered to Canaccord at the request of the Company and
shall state so therein.

 

  (r)

Comfort Letters. Upon execution of this Agreement, upon commencement of the
offering of Placement Shares under this Agreement (and upon the recommencement
of the offering of the Shares under this Agreement following any termination of
a suspension of sales hereunder), and promptly after each (i) Registration
Statement Amendment Date, (ii) Company Periodic Report Date, and (iii) each
reasonable request by Canaccord, in each case, to the extent no waiver is
applicable pursuant to Section 7(p) the Company shall cause its independent
accountants reasonably satisfactory to Canaccord, to furnish Canaccord letters
dated the date of this Agreement or the date of such commencement or
recommencement or the date of effectiveness of such amendment or the date of
filing of such supplement or other document with the

 

-25-



--------------------------------------------------------------------------------

  Commission, as the case may be (the “Comfort Letters”), in form and substance
satisfactory to Canaccord, (i) confirming that they are registered independent
public accountants within the meaning of the Securities Act and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, (ii) stating,
as of such date, the conclusions and findings of such firm with respect to the
financial information and other matters included in or incorporated by reference
in the Registration Statement as ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information which would have been included in the
Initial Comfort Letter had it been given on such date and modified as necessary
to relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

 

  (s) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares or (ii) sell, bid for, or purchase the Shares, or pay anyone any
compensation for soliciting purchases of the Shares other than Canaccord.

 

  (t) Insurance. The Company and its Subsidiaries shall maintain, or cause to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for companies engaged in similar businesses in similar industries.

 

  (u) Compliance with Laws. The Company and its Subsidiaries shall comply with
all federal, state and local or foreign law, rule, regulation, ordinance, order
or decree, except where failure to so comply would not reasonably be expected to
have a Material Adverse Effect. Furthermore, the Company and its Subsidiaries
shall maintain, or cause to be maintained, all material environmental permits,
licenses and other material authorizations required by federal, state and local
law in order to conduct their businesses as described in the Prospectus, and the
Company and its Subsidiaries shall conduct their businesses, or cause their
businesses to be conducted, in substantial compliance with such material
permits, licenses and authorizations and with applicable Environmental Laws,
except where the failure to maintain or be in compliance with such permits,
licenses and authorizations would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

 

  (v) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that it will not be or become, at any time
prior to the termination of this Agreement, an “investment company,” as such
term is defined in the Investment Company Act, assuming no change in the
Commission’s current interpretation as to entities that are not considered an
investment company.

 

-26-



--------------------------------------------------------------------------------

  (w) Securities Act and Exchange Act. The Company will use commercially
reasonable efforts to comply with all requirements imposed upon it by the
Securities Act and the Exchange Act as from time to time in force, so far as
necessary to permit the continuance of sales of, or dealings in, the Shares as
contemplated by the provisions hereof and the Prospectus.

 

  (x) No Offer to Sell. Other than a free writing prospectus (as defined in Rule
405 under the Securities Act) approved in advance by the Company and Canaccord
in its capacity as principal or agent hereunder, neither Canaccord nor the
Company (including its agents and representatives, other than Canaccord in its
capacity as such) will make, use, prepare, authorize, approve or refer to any
written communication (as defined in Rule 405 under the Securities Act),
required to be filed by it with the Commission, that constitutes an offer to
sell or solicitation of an offer to buy Common Stock under this Agreement.

 

  (y) Sarbanes-Oxley Act. The Company and its Subsidiaries will use their
commercially reasonable efforts to comply with all effective applicable
provisions of the Sarbanes-Oxley Act.

 

  (z) Consent to Canaccord Trading. The Company consents to Canaccord trading in
the Shares of Common Stock of the Company for Canaccord’s own account and for
the account of its clients at the same time as sales of Placement Shares occur
pursuant to this Agreement.

 

  (aa) Actively Traded Security. If, at the time of execution of this Agreement,
the Company’s Common Stock is not an “actively traded security” exempted from
the requirements of Rule 101 of Regulation M under the Exchange Act by
subsection (c)(1) of such rule, the Company shall notify Canaccord at the time
the Common Stock becomes an “actively traded security” under such rule.
Furthermore, the Company shall notify Canaccord immediately if the Common Stock,
having once qualified for such exemption, ceases to so qualify.

8. Additional Representations and Covenants of the Company.

 

  (a) Issuer Free Writing Prospectuses.

 

  (i) The Company represents that it has not made, and covenants that, unless it
obtains the prior written consent of Canaccord, it will not make any offer
relating to the Shares that would constitute an Issuer Free Writing Prospectus
required to be filed by it with the Commission or retained by the Company under
Rule 433 of the Securities Act; except as set forth in a Placement Notice, no
use of any Issuer Free Writing Prospectus has been consented to by Canaccord.
The Company agrees that it will comply with the requirements of Rules 164 and
433 of the Securities Act applicable to any Issuer Free Writing Prospectus,
including timely filing with the Commission or retention where required and
legending.

 

-27-



--------------------------------------------------------------------------------

  (ii) The Company agrees that no Issuer Free Writing Prospectus, if any, will
include any information that conflicts with the information contained in the
Registration Statement, including any document incorporated by reference therein
that has not been superseded or modified, or the Prospectus. In addition, no
Issuer Free Writing Prospectus, if any, will include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided however, the foregoing shall not apply to any statements or
omissions in any Issuer Free Writing Prospectus made in reliance on information
furnished in writing to the Company by Canaccord expressly stating that such
information is intended for use therein.

 

  (iii) The Company agrees that if at any time following issuance of an Issuer
Free Writing Prospectus any event occurred or occurs as a result of which such
Issuer Free Writing Prospectus would conflict with the information in the
Registration Statement, including any document incorporated by reference therein
that has not been superseded or modified, or the Prospectus or would include an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, the Company will give prompt notice thereof to
Canaccord and, if requested by Canaccord, will prepare and furnish without
charge to Canaccord an Issuer Free Writing Prospectus or other document which
will correct such conflict, statement or omission; provided, however, the
foregoing shall not apply to any statements or omissions in any Issuer Free
Writing Prospectus made in reliance on information furnished in writing to the
Company by Canaccord expressly stating that such information is intended for use
therein.

 

  (b) Non-Issuer Free Writing Prospectus. The Company consents to the use by
Canaccord of a free writing prospectus that (a) is not an “Issuer Free Writing
Prospectus” as defined in Rule 433 under the Securities Act, and (b) contains
only information describing the preliminary terms of the Shares or their
offering, or information permitted under Rule 134 under the Securities Act;
provided that Canaccord covenants with the Company not to take any action that
would result in the Company being required to file with the Commission under
Rule 433(d) under the Securities Act a free writing prospectus prepared by or on
behalf of Canaccord that otherwise would not be required to be filed by the
Company thereunder, but for the action of Canaccord.

 

  (c) Distribution of Offering Materials. The Company has not distributed and
will not distribute, during the term of this Agreement, any offering materials
in connection with the offering and sale of the Placement Shares other than the
Registration Statement, Prospectus or any Issuer Free Writing Prospectus
reviewed and consented to by Canaccord and included in a Placement Notice (as
described in Section 8(a)(i)).

 

-28-



--------------------------------------------------------------------------------

9. Conditions to Canaccord’s Obligations. The obligations of Canaccord hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein
and in the applicable Placement Notices, to the due performance by the Company
of its obligations hereunder, to the completion by Canaccord of a due diligence
review satisfactory to Canaccord in its reasonable judgment, and to the
continuing satisfaction (or waiver by Canaccord in its sole discretion) of the
following additional conditions:

 

  (a) Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the sale of (i) all Placement Shares
issued pursuant to all prior Placements and not yet sold by Canaccord and
(ii) all Placement Shares contemplated to be issued by the Placement Notice
relating to such Placement.

 

  (b) No Material Notices. None of the following events shall have occurred and
be continuing: (i) receipt by the Company of any request for additional
information from the Commission or any other federal or state or foreign or
other governmental, administrative or self-regulatory authority during the
period of effectiveness of the Registration Statement, the response to which
might reasonably require any amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state or foreign or other governmental authority of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; (iii) receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Shares for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; (iv) the
occurrence of any event that makes any statement made in the Registration
Statement or the Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and in the case of the Prospectus, it will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
(v) the Company’s reasonable determination that a post-effective amendment to
the Registration Statement would be appropriate.

 

  (c) No Misstatement or Material Omission. Canaccord shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Canaccord’s
opinion is material, or omits to state a fact that in Canaccord’s opinion is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.

 

-29-



--------------------------------------------------------------------------------

  (d) Material Changes. Except as contemplated and appropriately disclosed in
the Prospectus, or disclosed in the Company’s reports filed with the Commission,
in each case at the time the applicable Placement Notice is delivered, there
shall not have been any material change, on a consolidated basis, in the
authorized capital stock of the Company and its Subsidiaries, or any Material
Adverse Effect, or any development that may reasonably be expected to cause a
Material Adverse Effect, or a downgrading in or withdrawal of the rating
assigned to any of the Company’s securities by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities, the effect of which, in
the sole judgment of Canaccord (without relieving the Company of any obligation
or liability it may otherwise have), is so material as to make it impracticable
or inadvisable to proceed with the offering of the Placement Shares on the terms
and in the manner contemplated in the Prospectus.

 

  (e) Certificate. Canaccord shall have received the certificate required to be
delivered pursuant to Section 7(p) on or before the date on which delivery of
such certificate is required pursuant to Section 7(p).

 

  (f) Legal Opinions. Canaccord shall have received the opinions of counsel to
the Company required to be delivered pursuant Section 7(q) on or before the date
on which such delivery of such opinions are required pursuant to Section 7(q).
In addition, Canaccord shall have received the opinion of Ropes & Gray LLP,
counsel to Canaccord, on such dates and with respect to such matters as
Canaccord may reasonably request.

 

  (g) Comfort Letters. Canaccord shall have received the Comfort Letter required
to be delivered pursuant Section 7(r) on or before the date on which such
delivery of such letter is required pursuant to Section 7(r).

 

  (h) Approval for Listing; No Suspension. The Placement Shares shall have
either been (i) approved for listing, subject to notice of issuance, on the
Principal Trading Market, or (ii) the Company shall have filed an application
for listing of the Placement Shares on the Principal Trading Market at or prior
to the issuance of the Placement Notice. Trading in the Common Stock shall not
have been suspended on such market.

 

  (i) Other Materials. On each date on which the Company is required to deliver
a certificate pursuant to Section 7(p), the Company shall have furnished to
Canaccord such appropriate further information, certificates, opinions and
documents as Canaccord may reasonably request. All such opinions, certificates,
letters and other documents will be in compliance with the provisions hereof.
The Company will furnish Canaccord with such conformed copies of such opinions,
certificates, letters and other documents as Canaccord shall reasonably request.

 

  (j) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

 

-30-



--------------------------------------------------------------------------------

  (k) No Termination Event. There shall not have occurred any event that would
permit Canaccord to terminate this Agreement pursuant to Section 12(a).

10. Indemnification and Contribution.

 

  (a) Indemnification by the Company. The Company will indemnify and hold
harmless Canaccord and each person, if any, who controls Canaccord against any
losses, claims, damages or liabilities, joint or several, to which Canaccord or
controlling person may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, the
Prospectus, the Disclosure Package, or any Issuer Free Writing Prospectus or any
“issuer information” filed or required to be filed pursuant to Rule 433(d) under
the Securities Act, or any amendment or supplement to the Registration
Statement, the Prospectus or the Disclosure Package, or in any application or
other document executed by or on behalf of the Company or based on written
information furnished by or on behalf of the Company filed in any jurisdiction
in order to qualify the Placement Shares under the securities laws thereof or
filed with the Commission, or arise out of or are based upon the omission or
alleged omission to state in the Registration Statement, the Prospectus, the
Disclosure Package, or any Issuer Free Writing Prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act, or any amendment or supplement to the Registration Statement,
the Prospectus, or the Disclosure Package or in any application or other
document executed by or on behalf of the Company or based on written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify the Placement Shares under the securities laws thereof or filed with the
Commission a material fact required to be stated in it or necessary to make the
statements in it not misleading, and will reimburse Canaccord for any legal
expenses of counsel for Canaccord, and for other expenses incurred by Canaccord
in connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in the Registration Statement, the
Prospectus or the Disclosure Package, or any such amendment or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Company by and through Canaccord expressly for use therein.

 

  (b)

Indemnification of the Company. Canaccord will indemnify and hold harmless the
Company against any losses, claims, damages or liabilities to which the Company
may become subject, under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out

 

-31-



--------------------------------------------------------------------------------

  of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement (or any amendments
thereto), the Prospectus (or any amendment or supplement thereto), the
Disclosure Package or any Issuer Free Writing Prospectus, or arise out of or are
based upon the omission or alleged omission to state therein a material fact, in
the case of the Registration Statement or any amendment thereto, required to be
stated therein or necessary to make the statements therein not misleading and,
in the case of the Prospectus or any supplement thereto, the Disclosure Package
or the Issuer Free Writing Prospectus, necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement (or any amendments thereto), the Prospectus (or any
amendment or supplement thereto), the Disclosure Package, or any Issuer Free
Writing Prospectus, in reliance upon and in conformity with written information
furnished to the Company by and through Canaccord expressly for use therein; and
will reimburse the Company for any legal or other expenses incurred by the
Company in connection with investigating or defending any such action or claim
as such expenses are incurred.

 

  (c) Notice and Procedures.

 

  (i)

Each indemnified party shall give written notice as promptly as reasonably
practicable to each indemnifying party of any action commenced against it in
respect of which indemnity may be sought hereunder, but failure to so notify an
indemnifying party shall not relieve such indemnifying party from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
in any event shall not relieve it from any liability which it may have otherwise
than on account of this Section 10. In the case of parties indemnified pursuant
to Section 10(a) above, counsel to the indemnified parties shall be selected by
Canaccord, and, in the case of parties indemnified pursuant to Section 10(b)
above, counsel to the indemnified parties shall be selected by the Company. An
indemnifying party may participate at its own expense in the defense of any such
action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the indemnified party) also be counsel to the
indemnified party. In no event shall the indemnifying parties be liable for fees
and expenses of more than one counsel (in addition to any relevant local
counsel) separate from their own counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
No indemnifying party shall, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification or contribution could be sought
under this Section 10 (whether or not the indemnified parties are actual or
potential parties thereto), unless such

 

-32-



--------------------------------------------------------------------------------

  settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

  (ii) The indemnifying party shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
person agrees to indemnify each indemnified party from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested
that an indemnifying party reimburse the indemnified party for fees and expenses
of counsel as contemplated by this section, the indemnifying person shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into (A) more than 60 days after receipt by
the indemnifying party of such request and (B) more than 30 days after receipt
by the indemnifying party of the proposed terms of such settlement and (ii) the
indemnifying party shall not have reimbursed the indemnified person in
accordance with such request prior to the date of such settlement

 

  (d)

Contribution. If the indemnification provided for in this Section 10 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and Canaccord on the
other from the offering of the Placement Shares. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law or if the indemnified party failed to give the notice required under
subsection (c) above, then each indemnifying party shall contribute to such
amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and Canaccord on the other in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and Canaccord on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering of the Shares (before deducting
expenses) received by the Company, bear to the total underwriting discounts,
commissions and other fees received by Canaccord. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
Canaccord on the other and the parties’ relative intent, knowledge, access to

 

-33-



--------------------------------------------------------------------------------

  information and opportunity to correct or prevent such statement or omission.
The Company and Canaccord agree that it would not be just and equitable if
contributions pursuant to this subsection (d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this subsection (d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
incurred by such indemnified party in connection with investigating or defending
any such action or claim. Notwithstanding the provisions of this subsection (d),
Canaccord shall not be required to contribute any amount in excess of the amount
by which the total price at which the Placement Shares distributed to the public
by it were offered to the public exceeds the amount of any damages which
Canaccord has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

  (e) Obligations. The obligations of the Company under this Section 10 shall be
in addition to any liability which the Company may otherwise have and shall
extend, upon the same terms and conditions, to each person, if any, who controls
Canaccord within the meaning of the Securities Act; and the obligations of
Canaccord under this Section 10 shall be in addition to any liability which
Canaccord may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company and to each person, if
any, who controls the Company within the meaning of the Securities Act.

11. Representations and Agreements to Survive Delivery. All representations and
warranties of the Company herein or in certificates delivered pursuant hereto
shall remain operative and in full force and effect regardless of (i) any
investigation made by or on behalf of Canaccord, any controlling persons, or the
Company (or any of their respective officers, directors or controlling persons),
(ii) delivery and acceptance of the Placement Shares and payment therefor or
(iii) any termination of this Agreement.

12. Termination.

 

  (a)

Canaccord shall have the right to terminate this Agreement at any time by giving
notice as hereinafter specified if (i) any Material Adverse Effect has occurred,
or any development that is reasonably expected to cause a Material Adverse
Effect has occurred or any other event has occurred which, in the sole judgment
of Canaccord, may materially impair Canaccord’s ability to proceed with the
offering to sell the Shares, (ii) the Company shall have failed, refused or been
unable, at or prior to any Settlement Date, to perform any material agreement on
its part to be performed hereunder, (iii) any other condition of Canaccord’s
obligations hereunder is not fulfilled, or (iv) any suspension or limitation of
trading in the Shares of Common Stock of the Company on the Principal Trading

 

-34-



--------------------------------------------------------------------------------

  Market shall have occurred. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(i)
(Expenses), Section 10 (Indemnification), Section 11 (Survival of
Representations), Section 12(f) (Termination), Section 17 (Applicable Law;
Consent to Jurisdiction) and Section 18 (Waiver of Jury Trial) hereof shall
remain in full force and effect notwithstanding such termination. If Canaccord
elects to terminate this Agreement as provided in this Section 12(a), Canaccord
shall provide the required notice as specified in Section 13 (Notices).

 

  (b) The Company shall have the right to terminate this Agreement in its sole
discretion at any time by giving ten (10) days’ notice as specified in
Section 13. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(i), Section 10, Section 11,
Section 12(f), Section 17 and Section 18 hereof shall remain in full force and
effect notwithstanding such termination.

 

  (c) In addition to, and without limiting Canaccord’s rights under
Section 12(a), Canaccord shall have the right to terminate this Agreement in its
sole discretion at any time after the date of this Agreement by giving ten
(10) days’ notice as specified in Section 13. Any such termination shall be
without liability of any party to any other party except that the provisions of
Section 7(i), Section 10, Section 11, Section 12(f), Section 17 and Section 18
hereof shall remain in full force and effect notwithstanding such termination.

 

  (d) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 12(a), 12(b) or 12(c) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
shall in all cases be deemed to provide that Section 7(i), Section 10,
Section 11, Section 12(f), Section 17 and Section 18 shall remain in full force
and effect.

 

  (e) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
Canaccord or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Placement Shares, such Placement
Shares shall settle in accordance with the provisions of this Agreement.

 

  (f) In the event that the Company terminates this Agreement, as permitted
under Section 12(b), the Company shall be under no continuing obligation
pursuant to this Agreement to utilize the services of Canaccord in connection
with any sale of Shares under this Agreement or to pay any compensation to
Canaccord other than compensation with respect to sales of Placement Shares
subscribed on or before the termination date.

 

-35-



--------------------------------------------------------------------------------

13. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing and if sent to Canaccord, shall be delivered to:

Canaccord Genuity Inc.

99 High Street, Suite 1200

Boston, MA 02110

Email: aviles@canaccordgenuity.com

            jpardi@canaccordgenuity.com

Attention: Andrew Viles

         Jennifer Pardi

With a copy to:

Ropes & Gray LLP

800 Boylston Street

Boston, MA 02199

Email: patrick.obrien@ropesgray.com

Attention: Patrick O’Brien

or if sent to the Company, shall be delivered to:

Tyme Technologies, Inc.

44 Wall Street, 12th Floor

New York, NY 10005

Email: BenR.Taylor@tymeinc.com

Attention: Ben R. Taylor

With a copy to:

Drinker Biddle & Reath LLP

One Logan Square, Suite 2000

Philadelphia, PA 19103

Email: Brian.Lynch@dbr.com

Attention: Brian Lynch

Each party to this Agreement may change such address for notices by sending to
the other party to this Agreement written notice of a new address for such
purpose. Each such notice or other communication shall be deemed given (i) when
delivered personally or by verifiable facsimile transmission (with an original
to follow) or email on or before 4:30 p.m., eastern time, on a Business Day or,
if such day is not a Business Day, on the next succeeding Business Day, (ii) on
the next Business Day after timely delivery to a nationally-recognized overnight
courier, (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid),
and (iv) if sent by email, on the Business Day on which receipt is confirmed by
the individual to whom the notice is sent, other than via auto-reply. For
purposes of this Agreement, “Business Day” shall mean any day on which the
Principal Trading Market and commercial banks in the city of New York are open
for business.

14. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Canaccord and their respective successors and the
affiliates, controlling persons, officers and directors referred to in
Section 10 hereof. References to any of either of the

 

-36-



--------------------------------------------------------------------------------

parties contained in this Agreement shall be deemed to include the successors
and permitted assigns of such party. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement. Neither party may assign its rights or
obligations under this Agreement without the prior written consent of the other
party, provided, however, that Canaccord may assign its rights and obligations
hereunder to an affiliate of Canaccord qualified to perform Canaccord’s
obligations under this Agreement without obtaining the Company’s consent.

15. Adjustments for Stock Splits. The parties acknowledge and agree that all
share related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Shares.

16. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and placement notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Canaccord. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

17. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

18. Waiver of Jury Trial. The Company and Canaccord hereby irrevocably waive any
right either may have to a trial by jury in respect of any claim based upon or
arising out of this Agreement or any transaction contemplated hereby.

19. Absence of Fiduciary Duties. The parties acknowledge that they are
sophisticated in business and financial matters and that each of them is solely
responsible for making its own independent investigation and analysis of the
transactions contemplated by this Agreement. They

 

-37-



--------------------------------------------------------------------------------

further acknowledge that Canaccord has not been engaged by the Company to
provide, and has not provided, financial advisory services in connection with
the terms of the offering and sale of the Shares nor has Canaccord assumed at
any time a fiduciary relationship to the Company in connection with such
offering and sale. The parties also acknowledge that the provisions of this
Agreement fairly allocate the risks of the transactions contemplated hereby
among them in light of their respective knowledge of the Company and their
respective abilities to investigate its affairs and business in order to assure
that full and adequate disclosure has been made in the Registration Statement
and the Prospectus (and any amendments and supplements thereto). The Company
hereby waives, to the fullest extent permitted by law, any claims it may have
against Canaccord for breach of fiduciary duty or alleged breach of fiduciary
duty and agrees Canaccord shall have no liability (whether direct or indirect)
to the Company in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, employees or creditors of Company.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or email transmission.

[Remainder of page left intentionally blank]

 

-38-



--------------------------------------------------------------------------------

If the foregoing accurately reflects your understanding and agreement with
respect to the matters described herein please indicate your agreement by
countersigning this Agreement in the space provided below.

 

Very truly yours,

 

TYME TECHNOLOGIES, INC.

By:   /s/ Steve Hoffman

Name:   Steve Hoffman Title:   CEO and Chief Science Officer

 

ACCEPTED as of the date first-above

written:

 

CANACCORD GENUITY INC.

By:   /s/ Jennifer Pardi

Name:   Jennifer Pardi Title:   Senior Managing Director

[Signature page to Equity Distribution Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

The Authorized Representatives of the Company are as follows:

 

Name and Office / Title

     

E-mail Address

      

Telephone Numbers

      

Fax Number

Steve Hoffman / Chief Executive Officer     Steve.Hoffman@tymeinc.com          
Ben R. Taylor / Chief Financial Officer     BenR.Taylor@TYMEINC.COM     
(212) 461-2197      n/a

The Authorized Representatives of Canaccord are as follows:

 

Name and Office / Title

     

E-mail Address

      

Telephone Numbers

      

Fax Number

Jeffrey G. Barlow / President     jbarlow@canaccordgenuity.com     

Office: (617) 371-3713

Cell:    

     (617) 371-3798 Tom Pollard / Principal     tpollard@canaccordgenuity.com   
 

Office: (415) 229-0664

Cell:

     (415) 229-7194 Jennifer Pardi / Senior Managing Director    
jpardi@canaccordgenuity.com     

Office: (617) 788-1554

Cell:

     (617) 788-1553 Andrew Viles / Senior Managing Director and Internal Counsel
    aviles@canaccordgenuity.com     

Office: (617) 371-3715

Cell:

     (781) 775-5295



--------------------------------------------------------------------------------

SCHEDULE 2

 

Subsidiary    Jurisdiction of Formation Tyme, Inc.    Delaware Luminant
Biosciences, LLC    Delaware



--------------------------------------------------------------------------------

EXHIBIT A

OFFICER’S CERTIFICATE

I, [name of executive officer], the [title of executive officer] of Tyme
Technologies, Inc. (“Company”), a Delaware corporation, do hereby certify in
such capacity and on behalf of the Company pursuant to Section 7(p) of the
Equity Distribution Agreement dated [●], 2017 (the “Distribution Agreement”)
between the Company and Canaccord Genuity Inc., to the best of my knowledge
that:

(i) The representations and warranties of the Company in Section 6 of the
Distribution Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and
(B) to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Distribution Agreement
at or prior to the date hereof.

 

Date:         By:             Name:           Title:  